Dissenting Opinion op Willson, Judge.
Willson, Judge.
I do not concur in the opinion of the majority of the court that it was error to admit the testimony relating to the land and stock transaction. I think that testimony was admissible. This is a case of circumstantial evidence. Every fact which tends to throw light upon the transaction; which is even remotely connected with the crime charged; which, even though slightly,' tends to develop the animus of the defendant—his good or bad faith with reference to the funds and business of the company of which he was an officer, is admissible against or for him. When the inculpatory evidence is circumstantial in its nature, the mind seeks to explore all sources from which light, however feeble, may be derived. In the investigation of such cases, therefore, greater scope is allowable than when the evidences is direct and positive. (Washington v. The State, 8 Texas Ct. App., 377; Sims v. The State, 10 Texas Ct. App., 131; Preston v. The State, 8 Texas Ct. App., 30.)
It seems to me that the transaction with regard to the land, throws some light upon the charge of embezzlement. The land was the property of the company, a part of its assets. Defendant joined the ex-president of the company in conveying this land to one Milliken for the stock of the company, which stock was valueless. Defendant knew at the time he joined in this conveyance, that the ex-president had no authority to dispose of said lands. It was an attempted fraud upon the company, and defendant knew it was a fraud, and the evidence is pretty strong that he intended it as a fraud at the time. A fair inference from the evidence bearing upon this transaction is, I think, that Duke, the ex-president, Milliken and the defendant were acting together in concert, to deprive the company of these lands. Who was to be benefited by the transaction does not clearly appear from the evidence, except that Milliken was getting the lands for a valueless lot of stock in the company, and it is reasonable to suppose that Duke and the defendant were promised or expected a fair divide in case the scheme should succeed. Now, I ask, does not this transaction tend to show *293fehe attitude of the defendant to the company at that time? Does it not tend to show that he was not cautiously guarding the interests of the company as it was his duty to do? Does it not tend to show that he was not only willing, but was intending and aiding to appropriate wrongfully, without authority, the assets of the company? Does it not tend' to show system, design, scheming on his part to defraud the company? Does it not tend to show a fraudulent, corrupt intent on his part with respect to the property and interests of the company? It appears to my mind that it has such tendency, and is therefore pertinent and relative to the issue, as much so as any other circumstance proved.
In my opinion there is no error in the conviction, and I think the judgment should be affirmed.